Case 1:19-cv-04291-RLY-TAB Document 17 Filed 11/18/19 Page 1 of 2 PageID #: 55




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

MICHELLE FITZGERALD,                     )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )     Case No. 1:19-cv-04291-RLY-DLP
                                         )
RONCALLI HIGH SCHOOL, INC.,              )
and the ROMAN CATHOLIC                   )
ARCHDIOCESE OF                           )
INDIANAPOLIS, INC.,                      )
                                         )
      Defendants.                        )


                       MOTION TO STAY PROCEEDINGS

   Defendants Roncalli High School, Inc. (“Roncalli”) and the Roman Catholic

Archdiocese of Indianapolis, Inc. (“Archdiocese”) (collectively, “Defendants”), by

counsel, hereby respectfully request that the Court stay this case until the Supreme

Court of the United States decides Altitude Express, Inc. v. Zarda, No. 17-1623, cert.

granted 139 S. Ct. 1599 (U.S. Apr. 22, 2019) and Bostock v. Clayton County, No. 17-

1618, cert. granted 139 S. Ct. 1599 (U.S. Apr. 22, 2019).

   The question presented in these consolidated cases is whether discrimination
against an employee because of sexual orientation constitutes prohibited employment

discrimination “because of . . . sex” within the meaning of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2(a). These cases were argued on October 8th and, for

the reasons explained in the attached brief, are sufficiently likely to be dispositive of

the federal claims in this case such that a stay would conserve resources and serve

judicial economy.
Case 1:19-cv-04291-RLY-TAB Document 17 Filed 11/18/19 Page 2 of 2 PageID #: 56




   In accordance with Local Rule 7-1, this motion is accompanied by a brief and a

proposed order, the latter attached hereto as Exhibit A. This Motion is made in good

faith and not for any improper or dilatory purpose.

                                  CONCLUSION

   Based on the foregoing and the attached brief, Defendants respectfully request

that the Court stay this case pending the Supreme Court’s decision in Altitude

Express, Inc. v. Zarda and Bostock v. Clayton County.

                                       Respectfully submitted.

                                       /s/ John S. (Jay) Mercer
                                       JOHN S. (JAY) MERCER, #11260-49
                                       MERCER BELANGER
                                       One Indiana Square, Suite 1500
                                       Indianapolis, IN 46204
                                       (317) 636-3551
                                       (317) 636-6680 fax

                                       Luke W. Goodrich (DC # 977736)
                                       Daniel H. Blomberg (DC # 1032624)
                                       Christopher C. Pagliarella (DC # 273493)
                                       The Becket Fund for Religious Liberty
                                       1200 New Hampshire Ave NW
                                       Suite 700
                                       Washington, DC 20036
                                       (202) 955-0095
                                       (202) 955-0090 fax

                                       Attorneys for Defendants
